ALLEN, Judge.
The employer/earrier challenge a workers’ compensation order addressing their payment of permanent total disability supplemental benefits under section 440.15(l)(e)l, Florida Statutes. After mistakenly paying at a higher amount, the carrier reduced the continuing payment to the proper amount determined pursuant to the statutory formula.* The challenged order is reversed insofar as it disallows this reduction and awards penalties and interest thereon, and the cause is remanded.
BOOTH and WEBSTER, JJ., concur.

 The statutory formula is .05 multiplied by the compensation rate multiplied by the number of calendar years since injury. Florida Insurance Guaranty Association v. Renfroe, 568 So.2d 962 (Fla. 1st DCA 1990), rev. denied, 581 So.2d 1308 (Fla. 1991); § 440.15(l)(e)l, Fla.Stat. The parties agree that .05 multiplied by the claimant’s compensation rate ($244.19) yields a basic supplement amount of $12.21. The claimant was injured in 1987, and in 1992 there were thus 5 calendar years since injury. Multiplying $12.21 by 5 yields a proper weekly supplement of $61.05.